Title: To George Washington from Colonel James Wood, 25 August 1780
From: Wood, James
To: Washington, George


					
						Sir
						Charlottesville [Va.] 25th August 1780
					
					I am Honoured with your Excellencys Letter of the 27 Ult. Inclosing the representation of Mr Hoakesly; and am extremely Sorry that the Situation of Our Country has been Such, as to give any Cause of Complaint altho’ Some part of the representation is entirely Groundless. Since the 1st of April, all our Supplies of Meat have been Waggoned from Richmond and Fredericksburg, (except 100 Beeves) mostly Pork and Generally bad in Quality. the report of the Fish is Absolutely without the least Foundation; the Commissary had Provided a Quantity of Shad in Barrells, which were Generally exceeding good, those I Ordered to be served two Days in the Week while they lasted, which was Perfectly Agreeable to the Troops, as they were never required to take a greater Proportion. they have been Served with Sifted Indian Meal ever Since I have had the Command, never less than a pound to each Ration, the same Allowance of Our Own Guards, & whenever there was a Deficiency of Meat, they had the Liberty of Drawing a Double allowance of Indian Meal, with Assurances from me, that the Difference between the Value of the Meat and Indian Meal, shou’d be Made good to them, which they always refused. Our Supplies of Animal food have been so Partial since the first of May that we are in Arrear to the Troops of Convention Near Seventy Days Allowance. I have Often & repeatedly represented the Situation of the Post to the Board of War, and Executive of the State, and was always referred by the former, to the Latter, but finding that Nothing Effectual was likely to be Done, I thought it My Duty to attend the Assembly of Virginia then Siting, where I stated in the fullest Manner the Distressed Situation of the Post; the Assembly took up the matter, and Passed an Act, Appointing Commissioners in the Circumjacent Counties, with Powers to Seize live Stock for the use of the Post, since which I have been Constantly Exerting Myself, aided by the Executive of the State, to have the Law Carried into Execution, & have hopes that in a few Days we shall be Better Supplied. Since the Scarcity Prevailed many Desertions have taken Place Among the Troops of Convention, but I am happy to inform your Excellency, that I have retaken two hundred and Twenty, who I Keep Closely Confined; and that from the General returns which I have lately received, there is not more than Sixty five who are Unaccounted for, since I took the

Command, and most of those I have reason to Believe are Settled in Different Parts of the Country, and may be Collected hereafter.
					I have the Honor of Inclosing your Excellency a Letter from General Hamilton, with an Open Letter from him to General Phillips, Subject to your Inspection, and Detirmination On the Propriety of Allowing it to be Sent in. General Hamilton’s requisition to me, was to be Allowed to send it by an Officer of Convention who has lately Obtained his Parole, which I rejected.
					Your Excellency may be Assured that no Attention or Exertion on my part have been wanting, Our Distresses have Arose entirely from the Situation of Our Finances, and not from Any real Scarcity of Provisions.
					Brigadier General Specht of the German Troops, has had Frequent Indispositions of late, he is Very infirm, Nearly Eighty years of Age, and really Quite Superannuated, is extremely Anxious of being Exchanged, if it Cou’d be Done with Propriety. I think it wou’d be Good Policy, as there is the Greatest Probability that he will not Survive the Ensuing Winter, as I am told the Cold Season is very Unfavourable to his Complaints. I very Sincerely wish you a Glorious Campaign. and have the Honor to be with every Sentiment of respect Sir Yr Excellency’s Very Obt Servt
					
						James Wood.
					
					
						P.S. Since writing General Specht has requested me to inclose his Letters.
					
				